Exhibit 10.11(f)

AWARD AGREEMENT

Under the

Louisiana-Pacific Corporation

1997 Incentive Stock Award Plan

INCENTIVE SHARES

(Restricted Stock Units)

 

Corporation:    Louisiana-Pacific Corporation    414 Union Street    Suite 2000
   Nashville, Tennessee 37219 Participant:   

 

Grant Date:   

 

Award:    Incentive Shares Incentive Shares:             Shares of Corporation’s
Common Stock Restriction Period:    The three-year period ending on the third
anniversary of    the Grant Date.

Subject to the terms and conditions of the Louisiana-Pacific Corporation 1997
Incentive Stock Award Plan, as amended, (the “Plan”) and this Award Agreement
(this “Agreement”), effective as of the Grant Date, Corporation grants to
Participant the right to receive the number of Incentive Shares specified above.

The provisions of Appendix A attached to this Agreement are incorporated by
reference as part of this Agreement.

 

LOUISIANA-PACIFIC CORPORATION

By

 

 

Its:

 

 

 

 

Participant

 

-1-



--------------------------------------------------------------------------------

APPENDIX A

To

Award Agreement for Incentive Shares

The Agreement evidences the grant of an Award for Incentive Shares to
Participant under the Plan.

Capitalized terms are defined in Section 10 of this Appendix A.

1. Incentive Shares; Adjustment

In the event of a declaration of a stock dividend or a stock split (whether
effected as a dividend or otherwise) by Corporation where the record date for
such dividend or stock split is after the Grant Date, the number of Incentive
Shares automatically will be adjusted proportionately to reflect the effect of
such dividend or stock split. The number of Incentive Shares will not be
adjusted to reflect cash dividends paid with respect to Corporation’s common
stock during the Restriction Period.

2. Terms of Award

This Award is subject to all the provisions of the Plan and to the following
terms and conditions:

2.1 Incentive Shares. Participant is granted an Award of Incentive Shares to be
settled in accordance with Section 2.2, unless this Award has been terminated
previously pursuant to Section 2.5.

2.2 Settlement of Award.

2.2.1 General. Except as provided in Section 2.2.2, this Award will be settled
on a settlement date selected by the Committee within 30 days after the end of
the Restriction Period by the delivery to Participant of an unrestricted
certificate for the Incentive Shares.

2.2.2 Early Settlement. In the event Participant (or Participant’s
representative) becomes entitled to receive Incentive Shares pursuant to
Section 2.3.1 (on account of death or Disability) or Section 2.3.2 (on account
of a Change in Control), this Award will be settled on a settlement date
selected by the Committee within 30 days after the Change in Control Date or
date of death or Disability, as applicable, by the delivery to Participant (or
Participant’s representative) of an unrestricted certificate for the Incentive
Shares.

 

-2-



--------------------------------------------------------------------------------

2.3 Acceleration Events.

2.3.1 Death or Disability. In the event Participant dies or terminates
Employment by reason of Disability prior to the end of the Restriction Period,
Participant or Participant’s representative will become entitled to receive the
Incentive Shares.

2.3.2 Change in Control. Upon the occurrence of a Change in Control Date prior
to the end of the Restriction Period, Participant will become entitled to
receive the Incentive Shares.

2.4 Other Documents. Participant will be required to furnish Corporation such
other documents or representations as Corporation may require to assure
compliance with applicable laws and regulations as a condition of Corporation’s
obligation to issue any Incentive Shares.

2.5 Transferability. This Award is not transferable other than by will or the
laws of descent and distribution. No assignment or transfer of the Award in
violation of the foregoing restriction, whether voluntary, involuntary or by
operation of law or otherwise, except by will or the laws of descent and
distribution, will vest in the assignee or transferee any interest or right
whatsoever, but immediately upon any attempt to assign or transfer the Award,
the Award will terminate and be of no force or effect. Whenever the word
“Participant” is used in any provision of this Agreement under circumstances
where the provision should logically be construed to apply to the executor,
administrator, or the person or persons to whom this Award may be transferred by
will or by the laws of descent and distribution, it will be deemed to include
such person or persons.

3. Rights as Stockholder

Prior to the issuance of a certificate for Incentive Shares in settlement of
this Award, Participant will have no rights as a stockholder of Corporation with
respect to this Award or the Incentive Shares.

4. Withholding Taxes

Participant acknowledges that Participant is responsible for payment of all
federal, state, and local withholding taxes and Participant’s portion of all
applicable payroll taxes imposed in connection with the Award or the Incentive
Shares (collectively, the “Applicable Taxes”). Corporation’s obligation to issue
Incentive Shares in settlement of the Award is expressly conditioned on
Participant’s making arrangements satisfactory to Corporation, in its sole and
absolute discretion, for the payment of all Applicable Taxes.

Participant may pay to Corporation (in cash or by check) an amount equal to the
Applicable Taxes. In the event that Participant does not submit payment of the
entire amount of Applicable Taxes, Participant expressly authorizes Corporation,
in its sole and absolute discretion, (a) to withhold all or a portion of the
remaining balance of the Applicable Taxes from other amounts payable in cash (as
compensation or otherwise) by Corporation or any of its affiliates to
Participant, and/or (b) to withhold a number of Shares (thus reducing the number
of Incentive Shares to be issued to Participant) having a fair market value (as
of the date the Incentive Shares are issued to Participant) equal to the
remaining balance of the Applicable Taxes.

 

-3-



--------------------------------------------------------------------------------

5. Conditions Precedent

Corporation will use its best efforts to obtain approval of the Plan and this
Award by any state or federal agency or authority that Corporation determines
has jurisdiction. If Corporation determines that any required approval cannot be
obtained, this Award will terminate on notice to Participant to that effect.
Without limiting the foregoing, Corporation will not be required to issue any
certificates for Incentive Shares, or any portion thereof, until Corporation has
taken all action required to comply with all applicable federal and state
securities laws.

6. Successorship

Subject to restrictions on transferability set forth in Section 2.5, this
Agreement will be binding upon and benefit the parties, their successors and
assigns.

7. Notices

Any notices under this Agreement must be in writing and will be effective when
actually delivered personally or, if mailed, when deposited as registered or
certified mail directed to the address of Corporation’s records or to such other
address as a party may certify by notice to the other party.

8. Arbitration

Any dispute or claim that arises out of or that relates to this Agreement or to
the interpretation, breach, or enforcement of this Agreement, shall be resolved
by mandatory arbitration in accordance with the then effective arbitration rules
of the American Arbitration Association, and any judgment upon the award
rendered pursuant to such arbitration may be entered in any court having
jurisdiction thereof.

9. 409A Compliance

9.1 General Compliance. This Agreement is intended to comply with Section 409A
of the Internal Revenue Code (“Section 409A”) and ambiguous provisions, if any,
shall be construed in a manner that is compliant with or exempt from the
application of Section 409A, as appropriate. This Agreement shall not be amended
or terminated in a manner that would cause the Agreement or any amounts payable
under the Agreement to fail to comply with the requirements of Section 409A, to
the extent applicable, and, further, the provisions of any purported amendment
that may reasonably be expected to result in such non-compliance shall be of no
force or effect with respect to the Agreement. Corporation shall neither cause
nor permit any payment, benefit or consideration to be substituted for a benefit
that is payable under this Agreement if such action would result in the failure
of any amount that is subject to Section 409A to comply with the applicable
requirements of Section 409A.

 

-4-



--------------------------------------------------------------------------------

9.2 Specified Employee. Notwithstanding any provision of this Agreement to the
contrary, if the Participant is a “specified employee” within the meaning of
Section 409A as of the date of the Participant’s termination of employment and
Corporation determines, in good faith, that payment of any amounts or benefits
under this Agreement would cause a violation of Section 409A, then any amounts
or benefits which are payable under this Agreement upon or following the
Participant’s “separation from service” within the meaning of Section 409A which

(i) are subject to the provisions of Section 409A;

(ii) are not otherwise excluded under Section 409A; and

(iii) would otherwise be payable during the first six-month period following
such separation from service

shall be paid on the first business day next following the earlier of (a) the
date that is six months and one day following the date of separation from
service and (b) the date of Participant’s death.

10. Defined Terms

When used in this Agreement, the following terms have the meaning specified
below:

Change in Control of Corporation means a change in the ownership or effective
control of Corporation, or a change in the ownership of a substantial portion of
the assets of Corporation, all within the definitions set forth in Treas.
Reg. § 1.409A-3(i)(5).

Change in Control Date means the first date following the Grant Date on which a
Change in Control has occurred.

Disability means the condition of being permanently unable to engage in any
gainful activity by reason of a medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of at least 12 months.

Incentive Shares means the number of Shares issuable to Participant pursuant to
this Award as specified on the cover sheet to this Award Agreement.

Restriction Period means the period specified on the cover page to this
Agreement.

Capitalized terms not otherwise defined in this Agreement have the meanings
given them in the Plan.

 

-5-